
	
		I
		111th CONGRESS
		1st Session
		H. R. 3459
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Baird introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide comprehensive reform regarding medical
		  malpractice.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Medical
			 Malpractice Reform Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Health care malpractice liability reform
					Sec. 101. Cap on non-economic damages.
					Sec. 102. Sanctions for meritless actions and
				pleadings.
					Sec. 103. Performance standards applicable to State medical
				boards.
					Sec. 104. Interstate patient reporting and physician tracking
				database.
					Sec. 105. Definitions.
					Title II—Health care malpractice liability mediation
				programs
					Sec. 201. Grants to States and health care entities for
				mediation programs.
					Sec. 202. Training and assistance for mediation
				programs.
					Sec. 203. Authorization of appropriations.
					Title III—Voluntary reporting of medical safety
				incidents
					Subtitle A—Reporting by individuals involved in the provision
				of health care
					Sec. 301. Amendments to Public
				Health Service Act.
					Subtitle B—Liability protection in good-Faith
				reporting
					Sec. 311. Liability protection for health care providers in
				good-faith reporting to State medical boards.
					Title IV—Insurance reform
					Sec. 401. Uniform State requirements regarding proposed rate
				increases.
					Sec. 402. Reduction in premiums paid by physicians for medical
				malpractice insurance coverage.
					Sec. 403. Effective date.
					Title V—Exclusion of pharmaceuticals and devices from liability
				reforms
					Sec. 501. Exclusion of pharmaceuticals and devices.
				
			IHealth care
			 malpractice liability reform
			101.Cap on
			 non-economic damages
				(a)In
			 generalWhen an individual is
			 injured or dies as the result of health care malpractice, a person entitled to
			 recover non-economic damages from a health care provider responsible for that
			 malpractice may not recover such damages, in the aggregate from all such
			 providers, in an amount more than $250,000, adjusted for inflation from 1975 as
			 provided in subsection (b). This limitation applies separately to each person
			 entitled to recover such damages.
				(b)Adjustment for
			 inflation from 1975
					(1)Publication by
			 Secretary of LaborOn or about December 1 of each year, the
			 Secretary of Labor shall publish in the Federal Register a dollar amount
			 determined by adjusting the dollar amount specified in subsection (a) according
			 to the adjustments in the Consumer Price Index of the Bureau of Labor
			 Statistics of the Department of Labor for the period beginning on or about
			 October 1, 1975, and ending on or about October 1 of that year.
					(2)ApplicabilityFor
			 purposes of subsection (a), the dollar amount that applies to a calendar year
			 is the dollar amount published on or about December 1 of the preceding
			 year.
					(3)EstimationCongress
			 estimates that the dollar amount that would apply to calendar year 2005 would
			 be approximately $878,000, though the dollar amount published under paragraph
			 (1), rather than the estimation in this paragraph, is to be applied.
					(c)Applicability
					(1)In
			 generalSubject to paragraph (2), this section applies whenever
			 the amount of a recovery is made final in a calendar year after the date of the
			 enactment of this Act. In applying the dollar amount to a recovery, all
			 recoveries made final (whether before or after the date of the enactment of
			 this Act) are included in the aggregate.
					(2)Not applicable
			 when State board not in complianceDuring a period in which a State medical
			 board is not in compliance with the voluntary performance standards developed
			 under section 103 or is failing to submit the information described in
			 paragraphs (2) and (3)(A) of section 104(b) (as determined by the Secretary
			 under section 103 or 104, respectively), the limitation in subsection (a) does
			 not apply to liability arising under the law of that State.
					(d)Relationship to
			 State lawThis section operates on a case-by-case basis to
			 provide a maximum recovery and to prevent State law from providing a recovery
			 above that maximum. It does not prevent State law from providing a recovery
			 below that maximum.
				102.Sanctions for
			 meritless actions and pleadings
				(a)Signature
			 requiredEvery pleading,
			 written motion, and other paper in any medical malpractice action shall be
			 signed by at least 1 attorney of record in the attorney's individual name, or,
			 if the party is not represented by an attorney, shall be signed by the party.
			 Each paper shall state the signer's address and telephone number, if any. An
			 unsigned paper shall be stricken unless omission of the signature is corrected
			 promptly after being called to the attention of the attorney or party.
				(b)Certificate of
			 merit
					(1)In
			 generalA medical malpractice action shall be dismissed unless
			 the attorney or unrepresented party presenting the complaint certifies that, to
			 the best of the person's knowledge, information, and belief, formed after an
			 inquiry reasonable under the circumstances—
						(A)it is not being
			 presented for any improper purpose, such as to harass or to cause unnecessary
			 delay or needless increase in the cost of litigation;
						(B)the claims and
			 other legal contentions therein are warranted by existing law or by a
			 nonfrivolous argument for the extension, modification, or reversal of existing
			 law or the establishment of new law; and
						(C)the allegations
			 and other factual contentions have evidentiary support or, if specifically so
			 identified, are likely to have evidentiary support after a reasonable
			 opportunity for further investigation and discovery.
						(2)Paper considered
			 to be a certificationBy presenting to the court (whether by
			 signing, filing, submitting, or later advocating) a pleading, written motion,
			 or other paper, an attorney or unrepresented party is certifying that to the
			 best of the person's knowledge, information and belief, formed after an inquiry
			 reasonable under the circumstances—
						(A)it is not being
			 presented for any improper purpose, such as to harass or to cause unnecessary
			 delay or needless increase in the cost of litigation;
						(B)the claims,
			 defenses, and other legal contentions therein are warranted by existing law or
			 by a nonfrivolous argument for the extension, modification, or reversal of
			 existing law or the establishment of new law; and
						(C)the allegations
			 and other factual contentions have evidentiary support or, if specifically so
			 identified, are reasonable based on a lack of information or belief.
						(c)Mandatory
			 sanctions
					(1)First
			 violationIf, after notice and a reasonable opportunity to
			 respond, a court, upon motion or upon its own initiative, determines that
			 subsection (b) has been violated, the court shall find each attorney or party
			 in violation in contempt of court and shall require the payment of costs and
			 attorneys fees. The court may also impose additional appropriate sanctions,
			 such as striking the pleadings, dismissing the suit, and sanctions plus
			 interest, upon the person in violation, or upon both such person and such
			 person's attorney or client (as the case may be).
					(2)Second
			 violationIf, after notice and a reasonable opportunity to
			 respond, a court, upon motion or upon its own initiative, determines that
			 subsection (b) has been violated and that the attorney or party with respect to
			 which the determination was made has committed one previous violation of
			 subsection (b) before this or any other court, the court shall find each such
			 attorney or party in contempt of court and shall require the payment of costs
			 and attorneys fees, and require such person in violation (or both such person
			 and such person's attorney or client (as the case may be)) to pay a monetary
			 fine. The court may also impose additional appropriate sanctions, such as
			 striking the pleadings, dismissing the suit and sanctions plus interest, upon
			 such person in violation, or upon both such person and such person's attorney
			 or client (as the case may be).
					(3)Third and
			 subsequent violationsIf, after notice and a reasonable
			 opportunity to respond, a court, upon motion or upon its own initiative,
			 determines that subsection (b) has been violated and that the attorney or party
			 with respect to which the determination was made has committed more than one
			 previous violation of subsection (b) before this or any other court, the court
			 shall find each such attorney or party in contempt of court, refer each such
			 attorney to one or more appropriate State bar associations for disciplinary
			 proceedings, require the payment of costs and attorneys fees, and require such
			 person in violation (or both such person and such person's attorney or client
			 (as the case may be)) to pay a monetary fine. The court may also impose
			 additional appropriate sanctions, such as striking the pleadings, dismissing
			 the suit, and sanctions plus interest, upon such person in violation, or upon
			 both such person and such person's attorney or client (as the case may
			 be).
					(d)Central tracking
			 databaseThe Attorney General
			 shall establish and maintain a central tracking database reporting system to
			 which courts are to report violations of subsection (b). The database shall
			 include all identifying information with respect to the attorney or the party
			 (if not represented by an attorney). The Attorney General shall permit courts
			 to consult the database to determine the extent to which an attorney or party
			 has violated subsection (b) previously.
				103.Performance
			 standards applicable to State medical boards
				(a)DevelopmentNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Health and Human Services, in consultation with the Federation of State Medical
			 Boards, shall develop and make publicly available voluntary performance
			 standards applicable to State medical boards.
				(b)ContentsIn developing performance standards under
			 this section, the Secretary shall include standards to require the
			 following:
					(1)Processing patient
			 complaints within a specified limited period of time.
					(2)Maintaining a
			 website or toll-free telephone number to enable a patient submitting a
			 complaint to track the status of the complaint.
					(3)Maintaining an
			 adequate level of staff for the activities of the State medical board.
					(4)Ensuring that
			 staff are qualified.
					(5)Making the
			 following information available to the public for physicians:
						(A)Each physician’s
			 education and training.
						(B)Each physician’s
			 medical specialties.
						(C)For each physician
			 a description of medical malpractice claims paid, hospital disciplinary actions
			 taken, criminal convictions occurring, and disciplinary actions taken by the
			 State medical board, within the previous 10 years.
						(D)At the option of a
			 State medical board, each physician’s professional demographics (such as
			 business address, insurance plan and hospital affiliations, and available
			 translation services), professional or community awards received, and research
			 or other professional publications.
						(6)Issuing an annual
			 report that includes aggregate disciplinary statistics, including—
						(A)statistics on the
			 number and type of complaints received; and
						(B)with respect to
			 physicians, statistics on the number and type of complaints received,
			 disaggregated by the medical school and graduate medical education program
			 completed by the physicians involved.
						(7)Such other issues
			 as the Secretary determines appropriate.
					(c)Determination
			 requiredFor the period beginning 3 years after the date of the
			 enactment of this Act, the Secretary shall determine whether the State medical
			 board of each State is in compliance with the voluntary performance standards
			 developed under subsection (a).
				(d)Determination of
			 noncomplianceBefore making a determination under subsection (c)
			 that a State medical board is not in compliance with the voluntary performance
			 standards developed under subsection (a), the Secretary shall—
					(1)propose a
			 determination of noncompliance;
					(2)identify the
			 reasons for such noncompliance; and
					(3)give the State
			 medical board an opportunity to correct such noncompliance.
					(e)Revision of
			 determinationsThe Secretary shall periodically review and, as
			 necessary, revise determinations of compliance and noncompliance under
			 subsection (c).
				(f)Report by
			 SecretaryNot later than 5 years after the date of the enactment
			 of this Act, and annually thereafter, the Secretary shall submit a report to
			 the Congress on the activities of the Secretary under this section, including a
			 listing of the State medical boards determined by the Secretary to be in
			 compliance or not in compliance with the voluntary standards developed under
			 subsection (a).
				104.Interstate
			 patient reporting and physician tracking database
				(a)EstablishmentThe
			 Secretary of Health and Human Services shall establish and maintain an
			 interstate patient reporting and physician tracking database (in this section
			 referred to as the database) .
				(b)Database
			 contents
					(1)In
			 generalThe database shall consist of information about
			 physicians voluntarily submitted to the database by—
						(A)State medical
			 boards; and
						(B)patients.
						(2)Submissions by
			 State medical boardsThe database shall encourage the State
			 medical board of each State to submit, with respect to each physician licensed
			 by the State, the following:
						(A)The physician’s
			 identity.
						(B)The physician’s
			 education and training.
						(C)The physician’s
			 medical specialties.
						(D)A description of medical malpractice claims
			 paid, hospital disciplinary actions taken, criminal convictions occurring, and
			 disciplinary actions taken by the State medical board, within the previous 10
			 years.
						(3)Patient
			 complaintsThe database
			 shall—
						(A)encourage the
			 State medical board of each State to submit, with respect to each physician
			 licensed by the State, a description of pending patient complaints about the
			 physician; and
						(B)allow patients to
			 submit complaints about physicians directly to the database.
						(c)Availability of
			 information
					(1)In
			 generalThe information submitted to the database pursuant to
			 subsection (b)(2) shall be available to the public, including by means of the
			 Internet and a toll-free telephone number.
					(2)Patient
			 complaints
						(A)ConfidentialityAny patient complaint about a physician
			 submitted to the database shall be kept confidential and shall not be subject
			 to disclosure under section 552 of title 5, United States Code. Except as
			 provided in subparagraph (B), the database may disclose information derived
			 from such a patient complaint only if the information is not individually
			 identifiable.
						(B)Tracking patient
			 complaintsThe database shall—
							(i)assign a tracking
			 number to each patient complaint submitted to the database pursuant to
			 subsection (b)(3);
							(ii)provide notice
			 and a description of each patient complaint submitted pursuant to subsection
			 (b)(3)(B) to the applicable State medical board; and
							(iii)allow the
			 patient making any complaint submitted to the database pursuant to subsection
			 (b)(3) to track the status of the complaint, including by means of the Internet
			 and a toll-free telephone number.
							(C)AnalysisSubject
			 to subparagraph (A), the Secretary of Health and Human Services shall conduct
			 analysis of patient complaints submitted to the database, including complaints
			 that do not result in disciplinary action, and use the data and conclusions
			 derived from such analysis to provide timely public health safety information
			 to health care consumers and practitioners.
						(d)Technical
			 assistanceThe Secretary of Health and Human Services shall
			 provide technical assistance to States to facilitate the exchange of
			 information between State medical boards and the database.
				(e)Determination
			 requiredFor the period
			 beginning 3 years after the date of the enactment of this Act, the Secretary
			 shall determine whether the State medical board of each State is failing to
			 submit the information described in subsections (b)(2) and (b)(3)(A).
				(f)Determination of
			 noncomplianceBefore making a determination under subsection (e)
			 that a State medical board is failing to submit such information, the Secretary
			 shall—
					(1)propose a
			 determination of noncompliance;
					(2)identify the
			 reasons for such noncompliance; and
					(3)give the State
			 medical board an opportunity to correct such noncompliance.
					(g)Revision of
			 determinationsThe Secretary shall periodically review and, as
			 necessary, revise determinations of compliance and noncompliance under
			 subsection (e).
				(h)AssessmentNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 shall—
					(1)conduct an
			 assessment of the database, including an assessment of the value of the
			 database to patients and the effect of the database on physicians; and
					(2)submit a report to
			 the Congress on the results of the assessment, including any recommendations
			 for improvement of the database.
					105.DefinitionsIn this title:
				(1)The term State medical board
			 means a State entity responsible for licensing physicians or a subdivision of
			 such an entity.
				(2)The term
			 health care malpractice means the negligence or other fault of a
			 health care provider.
				(3)The term
			 health care provider means—
					(A)any individual who
			 is engaged in the delivery of health care services in a State and who is
			 required by State law or regulation to be licensed or certified by the State to
			 engage in the delivery of such services in the State; and
					(B)any entity that is
			 engaged in the delivery of health care services in a State and that, if it is
			 required by State law or regulation to be licensed or certified by the State to
			 engage in the delivery of such services in the State, is so licensed.
					(4)The term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, and other territories and possessions of the United States.
				IIHealth care
			 malpractice liability mediation programs
			201.Grants to
			 States and health care entities for mediation programs
				(a)Grants
			 authorizedFrom amounts made available to carry out this section,
			 the Attorney General shall carry out a program under which the Attorney General
			 makes grants to States and health care entities to carry out mediation programs
			 described in subsection (b).
				(b)Mediation
			 programsA mediation program referred to in subsection (a) is a
			 program, based on the Rush model, under which an allegation that an individual
			 has been injured or has died as the result of health care malpractice is
			 mediated by those parties consenting to do so in an effort to resolve the
			 matter without litigation.
				(c)Rush
			 modelFor purposes of this section, a program is based on the
			 Rush model if the program satisfies each of the following:
					(1)Participation by the parties in the
			 mediation is voluntary.
					(2)The mediator is
			 neutral, having no interest in or power to determine the outcome of the
			 proceedings.
					(3)The site of the
			 mediation conference is held in a neutral setting, one that the parties
			 mutually agree upon.
					(4)At the commencement of a mediation, the
			 parties enter into a mediation agreement that—
						(A)states that the
			 parties—
							(i)will
			 not request or subpoena the mediator to testify or produce any documents or
			 other information in any proceeding related to the mediation; and
							(ii)will defend and
			 indemnify the mediator in connection with any summons or subpoena arising out
			 of the mediation proceeding;
							(B)provides for
			 confidentiality of the mediation proceedings; and
						(C)states that any apology or expression of
			 remorse by a health care provider or other entity at any time during the
			 mediation proceedings will be kept confidential and will not be used in any
			 subsequent legal proceeding.
						(5)The program is similar to the mediation
			 program carried out as of January 1, 2005, at Rush-Presbyterian-St. Luke’s
			 Medical Center in Chicago, Illinois.
					(d)DefinitionsIn
			 this section:
					(1)The term
			 health care entity means an entity covered by section
			 105(3)(B).
					(2)The term
			 health care malpractice has the meaning given such term in section
			 105.
					(3)The term
			 State has the meaning given such term in section 105.
					202.Training and
			 assistance for mediation programsFrom amounts made available to carry out
			 this section, the Attorney General shall carry out a program under which the
			 Attorney General provides training and assistance to recipients of grant
			 amounts under section 201 to carry out mediation programs under that
			 section.
			203.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Attorney General such sums as may be
			 necessary to carry out sections 201 and 202.
			IIIVoluntary
			 reporting of medical safety incidents
			AReporting by
			 individuals involved in the provision of health care
				301.Amendments to
			 Public Health Service Act
					(a)In
			 generalTitle IX of the Public
			 Health Service Act (42 U.S.C. 299 et seq.) is amended—
						(1)in section 912(c),
			 by inserting , in accordance with part C, after The
			 Director shall;
						(2)by redesignating
			 part C as part D;
						(3)by redesignating
			 sections 921 through 928, as sections 931 through 938, respectively;
						(4)in section 938(1)
			 (as so redesignated), by striking 921 and inserting
			 931; and
						(5)by inserting after
			 part B the following:
							
								CPatient safety
				improvement
									921.DefinitionsIn this part:
										(1)Identifiable
				informationThe term identifiable information means
				information that is presented in a form and manner that allows the
				identification of any provider, patient, or reporter of patient safety work
				product. With respect to patients, such information includes any individually
				identifiable health information as that term is defined in the regulations
				promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (Public Law 104–191; 110 Stat. 2033).
										(2)Nonidentifiable
				informationThe term nonidentifiable information
				means information that is presented in a form and manner that prevents the
				identification of any provider, patient, or reporter of patient safety work
				product. With respect to patients, such information must be de-identified
				consistent with the regulations promulgated pursuant to section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033).
										(3)Patient safety
				evaluation systemThe term patient safety evaluation
				system means a process that involves the collection, management, or
				analysis of information for submission to or by a patient safety
				organization.
										(4)Patient safety
				organizationThe term patient safety organization
				means a private or public organization or component thereof that is certified,
				through a process to be determined by the Secretary under section 925, to
				perform each of the following activities:
											(A)The conduct, as
				the organization or component’s primary activity, of efforts to improve patient
				safety and the quality of health care delivery.
											(B)The collection and
				analysis of patient safety work product that is submitted by providers.
											(C)The development
				and dissemination of evidence-based information to providers with respect to
				improving patient safety, such as recommendations, protocols, or information
				regarding best practices.
											(D)The utilization of
				patient safety work product to carry out activities limited to those described
				under this paragraph and for the purposes of encouraging a culture of safety
				and of providing direct feedback and assistance to providers to effectively
				minimize patient risk.
											(E)The maintenance of
				confidentiality with respect to identifiable information.
											(F)The provision of
				appropriate security measures with respect to patient safety work
				product.
											(G)The submission of
				nonidentifiable information to the Agency consistent with standards established
				by the Secretary under section 923(b) for any National Patient Safety
				Database.
											(5)Patient safety
				work product
											(A)The term
				patient safety work product means any document or communication
				(including any information, report, record, memorandum, analysis, deliberative
				work, statement, or root cause analysis) that—
												(i)except as provided
				in subparagraph (B), is developed by a provider for the purpose of reporting to
				a patient safety organization, and is reported to a patient safety
				organization;
												(ii)is created by a
				patient safety organization; or
												(iii)would reveal the
				deliberations or analytic process of a patient safety evaluation system (as
				defined in paragraph (3)).
												(B)(i)Patient safety work
				product described in subparagraph (A)(i)—
													(I)does not include any separate information
				described in clause (ii); and
													(II)shall not be construed to include such
				separate information merely by reason of inclusion of a copy of the document or
				communication involved in a submission to, or the fact of submission of such a
				copy to, a patient safety organization.
													(ii)Separate information described in
				this clause is a document or communication (including a patient’s medical
				record or any other patient or hospital record) that is developed or
				maintained, or exists, separately from any patient safety evaluation
				system.
												(C)Information
				available from sources other than a patient safety work product under this
				section may be discovered or admitted in a civil or administrative proceeding,
				if discoverable or admissible under applicable law.
											(6)ProviderThe
				term provider means—
											(A)an individual or
				entity licensed or otherwise authorized under State law to provide health care
				services, including—
												(i)a
				hospital, nursing facility, comprehensive outpatient rehabilitation facility,
				home health agency, and hospice program;
												(ii)a
				physician, physician assistant, nurse practitioner, clinical nurse specialist,
				certified nurse midwife, nurse anesthetist, psychologist, certified social
				worker, registered dietitian or nutrition professional, physical or
				occupational therapist, or other individual health care practitioner;
												(iii)a pharmacist;
				and
												(iv)a
				renal dialysis facility, ambulatory surgical center, pharmacy, physician or
				health care practitioner’s office, long-term care facility, behavioral health
				residential treatment facility, clinical laboratory, or community health
				center; or
												(B)any other person
				or entity specified in regulations by the Secretary after public notice and
				comment.
											922.Privilege for
				patient safety work product
										(a)PrivilegeNotwithstanding
				any other provision of law and subject to subsection (c), patient safety work
				product shall not be—
											(1)subject to a civil
				or administrative subpoena or order;
											(2)subject to
				discovery in connection with a civil or administrative proceeding;
											(3)subject to
				disclosure pursuant to section 552 of title 5, United States Code (commonly
				known as the Freedom of Information Act), or any other similar Federal or State
				law;
											(4)required to be
				admitted as evidence or otherwise disclosed in any State or Federal civil or
				administrative proceeding; or
											(5)if the patient
				safety work product is identifiable information and is received by a national
				accreditation organization in its capacity as a patient safety
				organization—
												(A)used by a national
				accreditation organization in an accreditation action against the provider that
				reported the information;
												(B)shared by such
				organization with its survey team; or
												(C)required as a
				condition of accreditation by a national accreditation association.
												(b)Reporter
				protection
											(1)In
				generalA provider may not use against an individual in an
				adverse employment action described in paragraph (2) the fact that the
				individual in good faith reported information—
												(A)to the provider
				with the intention of having the information reported to a patient safety
				organization; or
												(B)directly to a
				patient safety organization.
												(2)Adverse
				employment actionFor purposes of this subsection, an
				adverse employment action includes—
												(A)the failure to
				promote an individual or provide any other employment-related benefit for which
				the individual would otherwise be eligible;
												(B)an adverse
				evaluation or decision made in relation to accreditation, certification,
				credentialing, or licensing of the individual; and
												(C)a personnel action
				that is adverse to the individual concerned.
												(3)RemediesAny
				provider that violates this subsection shall be subject to a civil monetary
				penalty of not more than $20,000 for each such violation involved. Such penalty
				shall be imposed and collected in the same manner as civil money penalties
				under subsection (a) of section 1128A of the Social Security Act are imposed and
				collected.
											(c)DisclosuresNothing
				in this section prohibits any of the following disclosures:
											(1)Voluntary
				disclosure of nonidentifiable information.
											(2)Voluntary
				disclosure of identifiable information by a provider or patient safety
				organization, if such disclosure—
												(A)is authorized by
				the provider for the purposes of improving quality and safety;
												(B)is to an entity or
				person subject to the requirements of section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033), or any regulation
				promulgated under such section; and
												(C)is not in conflict
				with such section or any regulation promulgated under such section.
												(3)Disclosure as
				required by law by a provider to the Food and Drug Administration, or on a
				voluntary basis by a provider to a federally established patient safety
				program, with respect to an Administration-regulated product or activity for
				which that entity has responsibility, for the purposes of activities related to
				the quality, safety, or effectiveness of such Administration-regulated product
				or activity.
											(4)Disclosures of
				patient safety work product in accordance with this part by a provider to a
				patient safety organization.
											(d)Effect of
				transfer, disclosureThe following shall not be treated as a
				waiver of any privilege or protection established under this part:
											(1)The transfer of
				any patient safety work product between a provider and a patient safety
				organization.
											(2)Disclosure of
				patient safety work product as described in subsection (c).
											(3)The unauthorized
				disclosure of patient safety work product.
											(e)Penalty
											(1)ProhibitionExcept
				as provided in this part, and subject to paragraphs (2) and (4), it shall be
				unlawful for any person to disclose patient safety work product in violation of
				this section, if such disclosure constitutes a negligent or knowing breach of
				confidentiality.
											(2)Relation to
				HIPAAThe penalty under paragraph (3) for a disclosure in
				violation of paragraph (1) does not apply if the person would be subject to a
				penalty under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (Public Law
				104–191; 110 Stat. 2033), or any regulation promulgated under such section, for
				the same disclosure.
											(3)AmountAny
				person who violates paragraph (1) shall be subject to a civil monetary penalty
				of not more than $10,000 for each such violation involved. Such penalty shall
				be imposed and collected in the same manner as civil money penalties under
				subsection (a) of section 1128A of the Social
				Security Act are imposed and collected.
											(4)Subsequent
				disclosureParagraph (1) applies only to the first person that
				breaches confidentiality with respect to particular patient safety work
				product.
											(f)Relation to
				HIPAA
											(1)In
				generalFor purposes of applying the regulations promulgated
				pursuant to section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (Public Law
				104–191; 110 Stat. 2033)—
												(A)patient safety
				organizations shall be treated as business associates; and
												(B)activities of such
				organizations described in section 921(4) in relation to a provider are deemed
				to be health care operations (as defined in such regulations) of the
				provider.
												(2)Rule of
				constructionNothing in this section shall be construed to alter
				or affect the implementation of such regulations or such section 264(c).
											(g)No limitation of
				other privilegesNothing in this section shall be construed to
				affect privileges, including peer review and confidentiality protections, that
				are otherwise available under Federal or State laws.
										(h)No limitation on
				contractsNothing in this section shall be construed to limit the
				power of a provider and a patient safety organization, or a patient safety
				organization and the Agency or any National Patient Safety Database, consistent
				with the provisions of this Act and other applicable law, to enter into a
				contract requiring greater confidentiality or delegating authority to make an
				authorized disclosure.
										(i)Relation to
				State reporting requirementsNothing in this part shall be
				construed as preempting or otherwise affecting any State law requiring a
				provider to report information, including information described in section
				921(5)(B), that is not patient safety work product.
										(j)Continuation of
				privilegePatient safety work product of an organization that is
				certified as a patient safety organization shall continue to be privileged and
				confidential, in accordance with this section, if the organization’s
				certification is terminated or revoked or if the organization otherwise ceases
				to qualify as a patient safety organization.
										(k)Reports on
				strategies To improve patient safety
											(1)Draft
				reportNot later than the date that is 18 months after any
				National Patient Safety Database is operational, the Secretary, in consultation
				with the Director, shall prepare a draft report on effective strategies for
				reducing medical errors and increasing patient safety. The draft report shall
				include any measure determined appropriate by the Secretary to encourage the
				appropriate use of such strategies, including use in any federally funded
				programs. The Secretary shall make the draft report available for public
				comment and submit the draft report to the Institute of Medicine for
				review.
											(2)Final
				reportNot later than 1 year after the date described in
				paragraph (1), the Secretary shall submit a final report to the Congress that
				includes, in an appendix, any findings by the Institute of Medicine concerning
				research on the strategies discussed in the draft report and any modifications
				made by the Secretary based on such findings.
											923.National
				Patient Safety Database
										(a)Authority
											(1)In
				generalIn conducting activities under this part, the Secretary
				shall provide for the establishment and maintenance of a database to receive
				relevant nonidentifiable patient safety work product, and may designate
				entities to collect relevant nonidentifiable patient safety work product that
				is voluntarily reported by patient safety organizations upon the request of the
				Secretary. Any database established or designated under this paragraph may be
				referred to as a National Patient Safety Database.
											(2)Use of
				informationInformation reported to any National Patient Safety
				Database shall be used to analyze national and regional statistics, including
				trends and patterns of health care errors. The information resulting from such
				analyses may be included in the annual quality reports prepared under section
				913(b)(2).
											(3)Advisory
				roleThe Secretary shall provide scientific support to patient
				safety organizations, including the dissemination of methodologies and
				evidence-based information related to root causes and quality
				improvement.
											(b)StandardsIn
				establishing or designating a database under subsection (a)(1), the Secretary
				shall, in consultation with representatives of patient safety organizations,
				the provider community, and the health information technology industry,
				determine common formats for the voluntary reporting of nonidentifiable patient
				safety work product, including necessary elements, common and consistent
				definitions, and a standardized computer interface for the processing of the
				work product. To the extent practicable, such standards shall be consistent
				with the administrative simplification provisions of part C of title XI of the
				Social Security Act.
										(c)Certain
				methodologies for collectionThe Secretary shall ensure that the
				methodologies for the collection of nonidentifiable patient safety work product
				for any National Patient Safety Database include the methodologies developed or
				recommended by the Patient Safety Task Force of the Department of Health and
				Human Services.
										(d)Facilitation of
				information exchangeTo the extent practicable, the Secretary may
				facilitate the direct link of information between providers and patient safety
				organizations and between patient safety organizations and any National Patient
				Safety Database.
										(e)Restriction on
				transferOnly nonidentifiable information may be transferred to
				any National Patient Safety Database.
										924.Technical
				assistance
										(a)In
				generalThe Secretary, acting through the Director, may—
											(1)provide technical
				assistance to patient safety organizations, and to States with reporting
				systems for health care errors; and
											(2)provide guidance
				on the type of data to be voluntarily submitted to any National Patient Safety
				Database.
											(b)Annual
				meetingsAssistance provided under subsection (a) may include
				annual meetings for patient safety organizations to discuss methodology,
				communication, information collection, or privacy concerns.
										925.Certification
				of patient safety organizations
										(a)In
				generalNot later than 6 months after the date of enactment of
				the Patient Safety and Quality Improvement Act, the Secretary shall establish a
				process for certifying patient safety organizations.
										(b)ProcessThe
				process established under subsection (a) shall include the following:
											(1)Certification of
				patient safety organizations by the Secretary or by such other national or
				State governmental organizations as the Secretary determines
				appropriate.
											(2)If the Secretary
				allows other governmental organizations to certify patient safety organizations
				under paragraph (1), the Secretary shall establish a process for approving such
				organizations. Any such approved organization shall conduct certifications and
				reviews in accordance with this section.
											(3)A review of each
				certification under paragraph (1) (including a review of compliance with each
				criterion in this section and any related implementing standards as determined
				by the Secretary through rulemaking) not less often than every 3 years, as
				determined by the Secretary.
											(4)Revocation of any
				such certification by the Secretary or other such governmental organization
				that issued the certification, upon a showing of cause.
											(c)CriteriaA
				patient safety organization must meet the following criteria as conditions of
				certification:
											(1)The mission of the
				patient safety organization is to conduct activities that are to improve
				patient safety and the quality of health care delivery and is not in conflict
				of interest with the providers that contract with the patient safety
				organization.
											(2)The patient safety
				organization has appropriately qualified staff, including licensed or certified
				medical professionals.
											(3)The patient safety
				organization, within any 2-year period, contracts with more than 1 provider for
				the purpose of receiving and reviewing patient safety work product.
											(4)The patient safety
				organization is not a component of a health insurer or other entity that offers
				a group health plan or health insurance coverage.
											(5)The patient safety
				organization is managed, controlled, and operated independently from any
				provider that contracts with the patient safety organization for reporting
				patient safety work product.
											(6)To the extent
				practical and appropriate, the patient safety organization collects patient
				safety work product from providers in a standardized manner that permits valid
				comparisons of similar cases among similar providers.
											(d)Additional
				criteria for component organizationsIf a patient safety
				organization is a component of another organization, the patient safety
				organization must, in addition to meeting the criteria described in subsection
				(c), meet the following criteria as conditions of certification:
											(1)The patient safety
				organization maintains patient safety work product separately from the rest of
				the organization, and establishes appropriate security measures to maintain the
				confidentiality of the patient safety work product.
											(2)The patient safety
				organization does not make an unauthorized disclosure under this Act of patient
				safety work product to the rest of the organization in breach of
				confidentiality.
											(3)The mission of the
				patient safety organization does not create a conflict of interest with the
				rest of the
				organization.
											.
						(b)Authorization of
			 appropriationsSection 937 of the Public Health Service Act (as redesignated by
			 subsection (a)) is amended by adding at the end the following:
						
							(e)Patient safety
				and quality improvementFor the purpose of carrying out part C,
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2010 through
				2014.
							.
					BLiability
			 protection in good-Faith reporting
				311.Liability
			 protection for health care providers in good-faith reporting to State medical
			 boards
					(a)In
			 generalNotwithstanding any other provision of law, no health
			 care provider providing information (including by making a report, filing
			 charges, or presenting evidence) to a State medical board regarding the
			 competence or professional conduct of a physician shall be held, by reason of
			 having provided such information, to be liable in damages under any law of the
			 United States or of any State (or political subdivision thereof) unless such
			 information is false and the person providing the information knew that the
			 information was false.
					(b)Attorney
			 feesIf a health care provider establishes in a civil action that
			 the health care provider is not liable in damages because of the application of
			 subsection (a), the court shall award to the provider any attorney fees and
			 costs incurred by the provider in establishing the application of subsection
			 (a).
					(c)DefinitionIn
			 this section, the term State medical board means a State entity
			 responsible for licensing physicians or a subdivision of such an entity.
					IVInsurance
			 reform
			401.Uniform State
			 requirements regarding proposed rate increases
				(a)In
			 generalThe Congress intends that each State have in effect laws
			 or regulations providing that—
					(1)a
			 provider of medical malpractice insurance in the State may not implement any
			 increase in the rate for such insurance that would result in such rate
			 increasing more than a certain percentage, as specified in such laws or
			 regulations, within a certain period of time, as specified in such laws or
			 regulations, unless, before such increase takes effect—
						(A)the provider
			 submits to an appropriate State agency a description and justification of the
			 rate increase; and
						(B)such agency makes
			 a determination that the increase is justified; and
						(2)any determination
			 referred to in paragraph (1)(B) regarding an increase in medical malpractice
			 insurance rates is made pursuant to an administrative hearing held by the
			 appropriate State agency; and
					(3)any individual or
			 institution that is involved in the provision of health care and is licensed by
			 the State to provide such care has standing, in any administrative proceeding
			 of the State regarding a proposed increase in the rate for medical malpractice
			 insurance (including a hearing referred to in paragraph (2)), to challenge such
			 increase.
					(b)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Secretary
			 of Health and Human Services shall—
					(1)conduct and
			 complete a survey of the laws and regulations of the States to determine the
			 extent to which the States have in effects laws or regulations described in
			 subsection (a); and
					(2)submit a report to
			 the Congress setting forth the results of the survey, describing such laws and
			 regulations of the various States, and describing the extent of the uniformity
			 of such laws and regulations.
					(c)DefinitionFor
			 purposes of this section, the term State has the meaning given
			 such term in section 105.
				(d)Effective
			 dateThis section shall take effect on the date of the enactment
			 of this Act.
				402.Reduction in
			 premiums paid by physicians for medical malpractice insurance coverage
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, each medical malpractice liability insurance company shall—
					(1)develop a
			 reasonable estimate of the annual amount of financial savings that will be
			 achieved by the company as a result of section 101;
					(2)develop and
			 implement a plan to annually dedicate at least 50 percent of such annual
			 savings to reduce the amount of premiums that the company charges physicians
			 for medical malpractice liability coverage; and
					(3)submit to the
			 Secretary of Health and Human Services (in this subsection referred to as the
			 Secretary) a written certification that the company has complied
			 with paragraphs (1) and (2).
					(b)ReportsNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, each medical malpractice liability insurance company shall submit
			 to the Secretary a report that identifies the percentage by which the company
			 has reduced medical malpractice coverage premiums relative to the date of the
			 enactment of this Act.
				(c)EnforcementA
			 medical malpractice liability insurance company that violates a provision of
			 this section is liable to the United States for a civil penalty in an amount
			 assessed by the Secretary, not to exceed $11,000 for each such violation. The
			 provisions of paragraphs (3) through (5) of section 303(g) of the Federal Food,
			 Drug, and Cosmetic Act apply to such a civil penalty to the same extent and in
			 the same manner as such paragraphs apply to a civil penalty under such
			 section.
				(d)DefinitionFor
			 purposes of this section, the term medical malpractice liability
			 insurance company means an entity in the business of providing an
			 insurance policy under which the entity makes payment in settlement (or partial
			 settlement) of, or in satisfaction of a judgment in, a medical malpractice
			 action or claim.
				403.Effective
			 dateExcept as provided in
			 section 401(d), this title shall take effect 1 year after the date of the
			 enactment of this Act.
			VExclusion of
			 pharmaceuticals and devices from liability reforms
			501.Exclusion of
			 pharmaceuticals and devicesFor purposes of title I and II of this Act,
			 the manufacturer or distributor of a pharmaceutical or device is not a health
			 care provider, and health care malpractice does not include responsibility
			 based on products liability.
			
